Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-20 are allowable. The restriction requirement between species, as set forth in the Office action mailed on 2/22/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 2/22/2021 is withdrawn.  
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Drawings
The drawings filed on 4/18/2019 are acceptable subject to correction of the informalities indicated below.  In order to avoid abandonment of this application, correction is required in reply to the Office action.  The correction will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “housing through-hole” of claim 19 must be shown or the feature canceled from the claim.  No new matter should be entered.


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claim 19, line 3: “…system to connect to the support body…”
Claim 20, line 2: “…the tub, 


Allowable Subject Matter
s 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record is Cho et al. (US20050166643). Cho et al. teaches a laundry treating apparatus with a tub 20 configured to receive water;  5a drum 30 rotatably disposed in the tub and configured to receive laundry; an agitator 35 rotatably disposed in the drum 30; a stator 210 disposed outside the tub 20 and configured to generate a magnetic field; a rotor 250 disposed outside the tub 20 and configured to rotate with respect to the stator 210 based on the magnetic field;  10a drum-rotating shaft 120 that passes through the tub 20 and that extends toward the rotor 250 in a longitudinal direction, the drum-rotating shaft 120 having a first end coupled to the drum 30 and a second end located outside the tub 20; an agitator-rotating shaft 110 that passes through the drum-rotating shaft 120 in the longitudinal direction, the agitator-rotating shaft 110 having a first end coupled to the rotor 250 and a second end 15coupled to the agitator 35; a second serration disposed at the second end of the drum-rotating shaft 120 (see paragraph [0100]); a fixed body 152 that has a cylindrical shape with an open top surface and that is fixed at a position between the tub 20 and the rotor 250, the fixed body 152 defining a first through-hole that 20penetrates a bottom surface of the fixed body 360 and that receives the agitator-rotating shaft 110 (see figures 1-3, paragraphs [0060]-[0070], [0098]-[0100], [0135]-[0138]).
Cho et al. fails to teach/disclose all of the limitations of the independent claim 1, including the following limitations: “a conversion portion configured to convert a rotational motion of the support body into a linear motion of the support body; and a shaft-joint rotatably disposed in the support body and configured to, based on the linear motion of the support body, reciprocate between a first point corresponding to a first vertical level of the support body and a second point corresponding to a second vertical level of the support body, wherein the shaft-joint is configured to: based on being positioned at the first point, engage the first serration and the second serration to each other, and based on being positioned at the second point, decouple the first serration and the second serration from each other”. .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TINSAE B AYALEW whose telephone number is (571)270-0256.  The examiner can normally be reached on Monday-Friday, 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL BARR can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TINSAE B AYALEW/EXAMINER, Art Unit 1711